DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of  an upper signal feeding network configured to connect opposing pairs of lower band radiating elements of the at least two dual polarised lower band antenna elements and feed the lower band antenna elements, the upper signal feeding network being located within the lower band peripheral boundary; and a lower feeding network positioned below the upper signal feeding network and above the ground plane, the lower feeding network comprising a pair of ultra-wideband duplexers and being configured to (i) feed the at least two dual polarised lower band antenna elements via respective vertically arranged microstrip lines that connect the upper signal feeding network and the pair of ultra-wideband duplexers, and (ii) feed a first one of the at least two dual polarised upper band antenna elements.  
 Bi (US 2014/0145896) and Shan (US 2020/0076079) – both of record - recited as teaching some elements of the claimed invention including a multiband multiple input multiple output (MIMO) dual polarized antenna, a ground plane, lower band antenna elements, and upper band antenna elements.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845